Name: 2002/158/EC: Decision of the European Parliament and of the Council of 13 December 2001 on the mobilisation of the flexibility instrument (paragraph 24 of the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure)
 Type: Decision
 Subject Matter: regions and regional policy;  budget;  European construction;  fisheries;  EU finance
 Date Published: 2002-02-23

 Avis juridique important|32002D01582002/158/EC: Decision of the European Parliament and of the Council of 13 December 2001 on the mobilisation of the flexibility instrument (paragraph 24 of the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure) Official Journal L 053 , 23/02/2002 P. 0028 - 0029Decision of the European Parliament and of the Councilof 13 December 2001on the mobilisation of the flexibility instrument(paragraph 24 of the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure)(2002/158/EC)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure(1), and in particular paragraph 24 thereof,Having regard to the proposal for a Council regulation aiming to promote the conversion of vessels and of fishermen that were, up to 1999, dependent on the Fisheries Agreement with Morocco (COM(2001) 384 - 2001/0163(CNS))(2),Having regard to the conclusions of the conciliation meeting between the Council and the European Parliament delegation, in which the Commission also took part, held on 21 and 22 November 2001 on the Council's second reading of the draft general budget of the European Union for the financial year 2002,Whereas:(1) Following the non-renewal of the Fisheries Agreement between the European Union and the Kingdom of Morocco, the Nice European Council called on the Commission to put forward proposals with a view to restructuring the Community fleet which operated in Moroccan waters.(2) The targeted measure for the conversion of the Spanish and Portuguese fleets proposed by the Commission on 18 July 2001, valued at EUR 197 million, provides for measures similar to those financed by the Financial Instrument for Fisheries Guidance (FIFG) and is modelled on its working methods, although it proposes special arrangements for the fleets concerned.(3) This measure comes under heading 2 "Structural operations", subheading "Structural Funds", of the financial perspective and supplements the compensatory amounts earmarked in this context since January 2000.(4) Measures to assist regions bordering on the applicant countries are planned with a budget of EUR 30 million in 2002 under heading 2 "Structural operations" as part of the Community initiative Interreg.(5) In accordance with paragraph 12, second paragraph, of the Interinstitutional Agreement, the amounts to be earmarked for all the measures covered by heading 2 "Structural operations" of the financial perspective do not allow for a margin.(6) The conditions for the use of the Flexibility Instrument, as set out in paragraph 24 of the Interinstitutional Agreement, are therefore met,HAVE DECIDED AS FOLLOWS:Article 1For the general budget of the European Union for the financial year 2002, the Flexibility Instrument shall be used to provide the sum of EUR 200 million in commitment appropriations.Article 2Of this sum, EUR 170 million shall be used to finance the targeted measure for the promotion of the conversion of the vessels and fishermen that were, up to 1999, dependent on the Fisheries Agreement with Morocco, which is covered by the "Structural operations" heading in the financial perspective, under the new line B2-2 0 0 N of the general budget of the European Union for the financial year 2002.The remaining EUR 30 million shall be used to finance measures for strengthening the competitiveness of regions bordering on the candidate countries under Chapter B2-1 4, "Community initiatives" as part of the Interreg programme.Article 3This Decision shall be published in the Official Journal of the European Communities (L series) at the same time as the general budget of the European Union for the financial year 2002(3).Done at Strasbourg, 13 December 2001.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentJ. Vande Lanotte(1) OJ C 172, 18.6.1999, p. 1.(2) OJ C 270 E, 25.9.2001, p. 266.(3) OJ L 29, 31.1.2002.